Citation Nr: 1225660	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  02-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a skin disability.  

In September 2003, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of his testimony is associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing with a sitting Veterans Law Judge, but he did not request one.  

The case was previously before the Board in March 2004, February 2009, May 2011, and January 2012 when it was remanded for additional development.  The requested development has been completed.  

An April 2002 response from National Personnel Records Center [NPRC] stated that the Veteran had Vietnam service; however, some of the dates of Vietnam service indicated pre-date the Veteran's entry into active duty.  Subsequent development, including a June 2011 NPRC response, did not confirm that the Veteran ever served on the landmass of Vietnam.  

Notwithstanding, in an April 2002 rating decision, the RO applied the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f), and granted service connection for diabetes mellitus on the basis of such exposure pursuant to 38 C.F.R. § 3.309(e).  

The Veteran is now service-connected for diabetes mellitus and erectile dysfunction and is in receipt of special monthly compensation; all such grants stemming from the application of the presumption of exposure to Agent Orange.  The presumption of exposure to Agent Orange appear to have been inappropriately applied; the record reflects that the Veteran may be receiving benefits to which he is NOT entitled.  

The issue of whether there is clear and unmistakable error in the April 2002 rating decision which granted service connection for type 2 diabetes mellitus based on herbicide exposure so as to warrant severance of service connection is raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal for service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2012 the Veteran's representative submitted correspondence which served to withdraw the claim for service connection for a skin disability.  This serves to withdraw the only remaining issue from appellant consideration.  

There remain no allegations of errors of fact or law for appellate consideration with respect to the claim for service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service, is dismissed.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


